﻿At the outset, I wish
to extend my sincere congratulations to His Excellency
Mr. Razali Ismail of Malaysia on his unanimous election
to the high post of the presidency of this session of the
General Assembly. I also wish to express my appreciation
to His Excellency Mr. Freitas do Amaral for his excellent
stewardship of the historic fiftieth session of the General
Assembly.
The current session is being held at a time when the
contours of a new international system are still being
shaped. The twentieth century has witnessed the
generation of enormous wealth. However, its distribution
among regions, individual States and groups within States
remains uneven. Scientific and technological
developments have led to great strides in the advancement
of human society while they have posed potentially
disruptive threats to its survival. Trends towards
globalization and integration are accompanied by the
forces of fragmentation and marginalization. The winds of
sweeping democratic change have touched the greater part
of the family of nations. By and large, the world today
finds itself at a momentous juncture, at a time of both
opportunities and challenges.
Today no country can afford to stay aloof from the
tremendous transformations that are going on. In
Mongolia, this year ushered in a new era. As a result of
general elections held last summer, State power has been
peacefully transferred to democratic political forces for
the first time in 75 years. This marks the logical
culmination of the 1990 democratic revolution and lays a
solid foundation for stable democratic development. It is
10


also a result of the simultaneous pursuit of both political
and economic reforms.
The reform process is complex, time-consuming and
challenging. Mongolia is not alone in facing the challenges
inherent in laying the foundations of an open, democratic,
just and humane society and in creating conditions for
accelerated social and economic development. Like many
other developing countries undergoing fundamental
changes, Mongolia is faced with a host of problems: a low
level of development, poverty, unemployment, an external
debt burden and an underdeveloped national economic
structure vulnerable to fluctuations on the world market. In
spite of those hardships, the Government of Mongolia is
determined to undertake decisive measures to speed up the
reform process.
The Government of Mongolia, while preserving the
continuity of its multipillared foreign policy, is resolved to
pursue an active, balanced foreign policy based on national
interests. Mongolia will continue its strong support for the
multifaceted activities of the United Nations as one of the
main pillars of its foreign policy.
A few days ago the international community witnessed
a landmark event designed to attain the goal of a nuclear-
weapon-free world. I refer to the adoption by the General
Assembly of the Comprehensive Nuclear-Test-Ban Treaty.
This morning I had the privilege of signing the Treaty on
behalf of Mongolia. It is of paramount importance, in our
view, that all the declared nuclear Powers and threshold
States accede to the Treaty so that the many years of hard
work that went into it may yield tangible results. With a
view to contributing to an effective implementation of this
important Treaty, Mongolia will actively participate in its
international monitoring system.
We believe that the creation of more nuclear-weapon-
free zones in different regions of the world will contribute
to the strengthening of regional and international peace and
security. Therefore, we commend and support the
Declarations of Africa and South-East Asia as nuclear-
weapon-free zones. In 1992, Mongolia declared its territory
a nuclear-weapon-free zone, and I am pleased to note here
that the nuclear-weapon States, along with other countries,
have welcomed and supported our initiative. Mongolia
intends to formalize and upgrade the status of the zone to
the international level. In a broader context, it is essential
to provide assurances to non-nuclear-weapon States against
the use or threat of use of nuclear weapons, in the form of
an international instrument.
The advisory opinion of the International Court of
Justice on the illegality of the use or threat of use of
nuclear weapons, as well as the important
recommendations contained in the report of the Canberra
Commission, could serve as a sound basis in further
negotiations on non-proliferation and nuclear
disarmament.
While expressing Mongolia’s satisfaction with the
Chemical Weapons Convention that will soon come into
force, I should like to stress the importance of its
ratification by States with substantial arsenals of chemical
weapons so that the Convention can be more effective in
eliminating this type of weapon of mass destruction.
Turning to regional issues, I should like to underline
in particular our deep concern over the uncertain
situations in the Balkans and on the Korean peninsula.
The recent events in the Middle East are adversely
affecting the peace process that is under way. We believe
that the parties concerned should exercise utmost restraint
and resolve the problems by political negotiation, as
envisaged in the Madrid and Oslo agreements.
The peaceful advancement of the human family and
its safety can no longer be assured in a world
characterized by abject poverty, external debt burdens, a
growing technological and economic gap between the rich
and the poor, widespread hunger and malnutrition,
increasing violence and discrimination, crimes and drug
use. It would probably be axiomatic to say that no one
can ensure his or her own security at the expense of
others. However, merely acknowledging this fact can
hardly help solve the problem. There must be real
determination and political will, coupled with collective
action, to face the challenges ahead.
The recent international conferences on children, the
environment, human rights, population, social
development and human settlements organized under the
auspices of the United Nations have forged a clear vision
and a forward-looking strategy for our common and
concerted action toward the betterment of the human
condition. Mongolia holds the view that this new
framework for international development cooperation
should find its due reflection in the Agenda for
Development, which would ensure their integrated and
comprehensive implementation and follow-up. Vital, in
this regard, is a coherent coordination of the policies and
activities of the various entities of the United Nations
system and those of the Bretton Woods institutions at the
global and national levels.



The implementation of the decisions of the
aforementioned conferences requires genuine political
commitment on the part of the international community and
its individual members to substantially increase the
resources for sustainable human development. We believe
that mobilization of added financial resources can be made
possible by reducing global military spending and capturing
the resultant peace dividend for human priority needs. Our
common and shared future calls for the donor countries that
have not yet done so to honour their long-standing
commitment to the 0.7 per cent target.
We welcome and support the World Trade
Organization as a multilateral forum for defining an
international trade policy aimed at coordinating and
promoting the interests of countries with different levels of
development. Mongolia will join this Organization shortly,
which will allow it a greater involvement in world trade
and economic integration. Likewise, Mongolia will actively
endeavour to secure its proper place in the Asia-Pacific
integration, a region characterized by high economic
development and overall political stability.
Handicapped by their geographical location, the land-
locked developing countries face particular difficulties in
their development efforts. Owing to their disadvantaged
position, they risk being further isolated and marginalized
from the globalization process. In this connection, I wish to
emphasize the practical importance of implementing the
Global Framework for Transit Transport Cooperation
Between Land-locked and Transit-developing Countries and
the Donor Community, endorsed by the General Assembly
at its last session.
South-South cooperation has become a potential
instrument for accelerating the effective integration of
developing countries into the global economy. I believe that
the conference on finance, trade and investment to be held
in Costa Rica next January will help to further enhance
South-South cooperation by identifying its future priorities.
With the acceleration of scientific and technological
progress, the question of protecting the environment from
mercantile human activities is acquiring an ever-increasing
importance. Effective international cooperation aimed at
offsetting the adverse effects of industrialization on
countries, especially in environmentally sensitive regions;
preserving their unique nature and ecosystems; shielding
them from natural disasters; and mitigating the damage
inflicted is the order of the day. Furthermore, this requires
an allocation of additional resources and their effective
utilization. Elaboration of a national strategy for sustainable
development, in line with the Earth Summit Declaration
and Agenda 21, is well under way in my country.
Mongolia attaches particular importance to the special
session of the General Assembly scheduled for 1997 to
review the implementation of Agenda 21. In preparation
for that session, a study could be conducted on the root
causes of the considerable increase in natural disasters
over recent years, as noted in the report of the Secretary-
General on the work of the Organization.
Today, it is vital to foster respect for and compliance
with the norms of international law. In this regard,
Mongolia welcomes the establishment of the International
Seabed Authority and supports the creation of an
international criminal court. We believe that the
international community should elaborate the guiding
principles of conducting international negotiations — the
main instrument of bilateral and international diplomacy.
Mongolia fully shares the view that the United
Nations should be restructured, its activities modified and
democratized, and its effectiveness and efficiency
improved along the lines of the objectives set forth in the
Declaration on the Occasion of the Fiftieth Anniversary
of the United Nations. I hope that the ongoing
deliberations in the high-level Working Groups of the
General Assembly will result in the adoption of specific
action-oriented recommendations that will make the
United Nations better equipped, financed and structured
to serve the ideals enshrined in the Charter.
Security Council reform should be intensified
through the introduction of greater transparency in its
activities and the democratization of its working methods.
The expansion of its composition must ensure the fair and
equitable representation of various regions and groups of
States as well as its increased effectiveness and
efficiency. It goes without saying that, in the final
analysis, this world Organization can be only as good as
its Member States allow it to be.
Less than four years separate us from the next
millennium. The time has come for resolute action. The
time has come to collectively undertake radical changes.
The time has come to fulfil the dreams of our forefathers
to build a better future for our children.






